       Case: 1:19-cv-06145 Document #: 1 Filed: 09/13/19 Page 1 of 5 PageID #:1




                                 IN THE UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION


PARAGUA LLC,
A N I LLINOIS L IMITED L IABILITY C OMPANY,                     Case No. 2019-CV-006145

                  Plaintiff,

        v.

K9 KING, LLC,
A FLORIDA LIMITED LIABILITY COMPANY,

                  Defendant.


                                                     COMPLAINT

        Plaintiff PARAGUA LLC (“PARAGUA”), by and through the undersigned counsel, complaints

against Defendant K9 KING LLC (“K9 KING”) as set forth below:

                                              NATURE OF THE CASE

        1. This is an action for copyright infringement pursuant to 17 U.S.C. § 501.

                                                      PARTIES

        2. Plaintiff PARAGUA is an Illinois Limited Liability Company having its principal office in Naper-

             ville, Illinois.

        3. On information and belief, Defendant K9 KING is a Florida Limited Liability Company having its

             principal office in Valrico, Florida.

                                          JURISDICTION AND VENUE

        4. Pursuant to 28 U.S.C. §§ 1331, 1338 and 1400, this Court has jurisdiction over all claims for

             Copyright Infringement.

        5. On information and belief, personal jurisdiction over Defendant K9 King is vested in this Court

             pursuant to one or more subsections of 735 ILCS 5/2-209, and, in particular, K9 King has of-
Case: 1:19-cv-06145 Document #: 1 Filed: 09/13/19 Page 2 of 5 PageID #:1




    fered for sale and/or sold bandanas covered by the asserted copyright within the State of Illi-

    nois via its Amazon.com storefront.

6. On information and belief, venue is proper in this district pursuant to 28 U.S.C. § 1391 as K9

    King has offered for sale and/or sold bandanas covered by the asserted copyright to residents

    of this District.

                                FACTUAL BACKGROUND

7. In 2018, the owners of PARAGUA devised a new product; in particular, a birthday bandana for

    dogs that included a creative pattern of bones, treats and paw prints around an empty circle

    with the words “birthday boy” printed within in white text, all on a two-tone background of dark

    blue and light blue (“THE HECHO DOG BIRTHDAY BANDANA”).

8. THE HECHO DOG BIRTHDAY BANDANA design was the product of considerable creative ef-

    fort and research by the owners of PARAGUA.

9. THE HECHO DOG BIRTHDAY BANDANA design was registered with the Copyright Office, as

    reflected in Copyright Registration Number VA 2-119-241.

10. After THE HECHO DOG BIRTHDAY BANDANA design was registered with the Copyright Of-

    fice, it was offered for sale on Amazon.com, where it immediately generated strong sales.

11. Sales of THE HECHO DOG BIRTHDAY BANDANA have been consistently strong with total

    sales of nearly ten thousand units as of September 13, 2019.

12. On or about February 28, 2019, the owners of PARAGUA noticed a competing bandana mar-

    keted by K9 KING was being offered for sale on Amazon.com. A side by side comparison of

    the original HECHO DOG BIRTHDAY BANDANA and the INFRINGING BANDANA is shown

    below:




                                             2
Case: 1:19-cv-06145 Document #: 1 Filed: 09/13/19 Page 3 of 5 PageID #:1




       HECHO DOG BIRTHDAY BANDANA                             INFRINGING BANDANA




13. As is readily apparent, the creative design of the HECHO DOG BIRTHDAY BANDANA was

   almost entirely copied by the INFRINGING BANDANA; in particular, the design elements, pat-

   tern, text, and color scheme were copied nearly exactly.

14. The extent of the copying strongly suggests that K9 KING had access to the HECHO DOG

   BIRTHDAY BANDANA.

15. On or about February 28, 2019, PARAGUA reported the INFRINGING BANDANA to Ama-

   zon.com using the DMCA process implemented by Amazon.com.

16. On or about March 1, 2019, PARAGUA contacted DANIEL BARNES (“BARNES”), the listed

   manager of K9 KING and demanded that K9 KING cease and desist all sales and marketing of

   the INFRINGING BANDANA.

17. Neither BARNES nor K9 KING have ever responded to the above demand.

18. On or about March 6, 2019, Amazon.com responded to the report of the INFRINGING BAN-

   DANA by removing all listings of the INFRINGING BANDANA.


                                           3
Case: 1:19-cv-06145 Document #: 1 Filed: 09/13/19 Page 4 of 5 PageID #:1




19. On or about September 6, 2019, PARAGUA received an email from Amazon.com indicating

    that K9 KING had submitted a Counter Notice using Amazon.com’s DMCA process to contest

    the allegations of copyright infringement.

20. In order to defend its copyright, PARAGUA has filed this claim.

                                      FIRST CLAIM
                       (Copyright Infringement – 17 U.S.C. § 501)

21. Plaintiffs reallege and incorporate by reference the previous paragraphs of this Complaint.

22. PARAGUA owns all right, title and interest to the HECHO DOG BIRTHDAY BANDANA design,

    which was registered with the U.S. Copyright Office on May 17, 2018.

23. A true and correct copy of the certificate of the foregoing registration is attached hereto as Ex-

    hibit 1.

24. Without PARAGUA’s authorization or consent, K9 KING willfully copied, displayed, distributed

    and/or made derivative works of the HECHO DOG BIRTHDAY BANDANA in connection with

    the INFRINGING BANDANA.

25. K9 KING’s infringement of PARAGUA’s copyright has caused irreparable injury to PARAGUA,

    and unless restrained and enjoined by this Court, such irreparable injury will persist.

26. In addition, K9 KING’s infringement entitles PARAGUA to monetary damages, including, but

    not limited to, PARAGUA’S actual damages, K9 KING’s profits, statutory damages (if elected,

    up to the maximum allowable amount of $150,000 for each work willfully infringed), costs and

    attorneys’ fees.

                                   PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that the Court:

a. Declare that K9 KING has engaged in copyright infringement by copying, displaying, distrib-

    uting, and/or making derivative works of the HECHO DOG BIRTHDAY BANDANA;



                                                 4
        Case: 1:19-cv-06145 Document #: 1 Filed: 09/13/19 Page 5 of 5 PageID #:1




         b. Permanently enjoin K9 KING from copying, displaying, distributing, and/or making derivative

              works of the HECHO DOG BIRTHDAY BANDANA including the INFRINGING BANDANA;

         c. Order the seizure, impoundment, and/or destruction of any and all stock of the INFRINGING

              BANDANA;

         d. Award PARAGUA monetary damages in an amount to be determined, including, but not limited

              to, actual damages, the profits of K9 KING, and/or statutory damages;

         e. Award PARAGUA its attorneys’ fees and costs pursuant to the Copyright Act, 17 U.S.C. § 505;

              and

         f.   Grant PARAGUA any other relief that the Court deems just and proper.



                                                                           PARAGUA LLC,



Date:    September 13, 2019                                        By: /s/ Konrad Sherinian
                                                                       An attorney for Plaintiff



Attorneys for Plaintiff

Konrad Sherinian
E-Mail: ksherinian@sherinianlaw.net
Depeng (Edward) Bi
E-Mail: ebi@sherinianlaw.net
THE LAW OFFICES OF KONRAD SHERINIAN, LLC
1755 Park Street, Suite # 200
Naperville, Illinois 60563
Telephone: (630) 318-2606
Facsimile: (630) 364-5825




                                                      5
